      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 1 of 33




                                      EXHIBIT A


                                                                    Chart’s Statement on the
 Trial
                                       Objections Lodged in           inadmissibility of the
Exhibit         Description
                                          ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                              Exhibits

182       Important Recall Notice,   Not substantially similar   Recall notice about a different
          dated April 23, 2018       (MIL 1, 403), Irrelevant    aluminum tank product line
                                     (401/402), Hearsay          which occurred after the
                                     (801/802), Subsequent       Plaintiffs’ incident. A post-
                                     remedial measure (407)      remedial measure about a
                                                                 different product line is not
                                                                 admissible in this case. The
                                                                 MVE 808 is a stainless steel tank
                                                                 and it has not been recalled.

                                                                 This document does not satisfy
                                                                 the “substantial similarity” test,
                                                                 and is otherwise confusing and
                                                                 irrelevant.

                                                                 A recall is an inadmissible
                                                                 subsequent remedial measure,
                                                                 see FRE 407.

191       Chart Global Case          Not substantially similar   Product service document with
          #114760                    (MIL 1, 403), Irrelevant    hearsay summary of information
                                     (401/402),                  provided from a customer named
                                     Confusion/Prejudicial       “Billy Collins” from Cryo
                                     (403), Other Acts (404),    Associates in 2014. This is
                                     Hearsay (801/802)           double hearsay because Cryo
                                                                 Associates is a distributor and
                                                                 the actual user in the field is not
                                                                 identified. No information about
                                                                 why product allegedly failed. No
                                                                 root cause information. Unclear
                                                                 what product or model is at
                                                                 issue.

                                                                 This document does not satisfy
                                                                 the “substantial similarity” test,
                                                                 and is otherwise confusing and
                                                                 irrelevant.
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 2 of 33




                                                                    Chart’s Statement on the
 Trial
                                       Objections Lodged in           inadmissibility of the
Exhibit         Description
                                          ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                              Exhibits




193       Chart Email Chain - RE:    Not substantially similar   Post-incident email of April 4,
          LN2 Product Life           (MIL 1, 403), Irrelevant    2018 regarding life expectancy
          Expectancy and             (401/402),                  of various products. Confusing
          Maintenance Service        Confusion/Prejudicial       and irrelevant to any issue in this
          Bulletin                   (403), Other Acts (404),    case. FRE 407 is also an issue
                                     Hearsay (801/802)           given that these discussions
                                                                 occurred post-incident.

195       Chart Email Chain - RE:    Not substantially similar   Hearsay email chain between
          Frequency of needing to    (MIL 1, 403), Irrelevant    March 27 and April 5, 2018
          restore factory defaults   (401/402),                  between a customer CryoLife
          with new Tec 3000s         Confusion/Prejudicial       (distributor) personnel and Chart
          MVE-205                    (403), Other Acts (404),    regarding purported issues with a
          CAB2115380610              Hearsay (801/802)           TEC 3000 controller on a
                                                                 different tank (the MVE-205
                                                                 series tank).

                                                                 This is double hearsay because
                                                                 CryoLife is a distributor and the
                                                                 actual user in the field is not
                                                                 identified.

                                                                 A trouble shooting series of
                                                                 communications that do not
                                                                 provide a specific analysis or
                                                                 root cause of why the controller
                                                                 had an issue is not admissible.
                                                                 Further, the controller was
                                                                 replaced, which is an
                                                                 inadmissible post-remedial
                                                                 measure, see FRE 407.
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 3 of 33




                                                                  Chart’s Statement on the
 Trial
                                     Objections Lodged in           inadmissibility of the
Exhibit        Description
                                        ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                            Exhibits

196       Chart Email - TEC 3000   Not substantially similar   Emails regarding other TEC
          SN=0 Issue               (MIL 1, 403), Irrelevant    3000 reports from the field about
                                   (401/402),                  issues related to the controller
                                   Confusion/Prejudicial       resetting itself. No specific root
                                   (403), Other Acts (404),    cause determination was made;
                                   Hearsay (801/802)           only potential causes identified,
                                                               including by non-party Extron.
                                                               The tank identified is also not an
                                                               MVE 808. This email is does
                                                               not satisfy the “substantial
                                                               similarity” test, and is otherwise
                                                               confusing and irrelevant.

197       CHART Email Chain -      Not substantially similar   Email chain about hearsay
          FW: Extron Controller    (MIL 1, 403), Irrelevant    (“response from Extron”) about
          Quality Information      (401/402),                  TEC 3000 issues in the field and
                                   Confusion/Prejudicial       controllers resetting. No root
                                   (403), Other Acts (404),    cause is identified; other causes
                                   Hearsay (801/802)           are discussed including
                                                               “voltage” and power “surge”
                                                               issues. More testing is
                                                               recommended. These emails do
                                                               not satisfy the “substantial
                                                               similarity” test, and are
                                                               otherwise confusing and
                                                               irrelevant.

198       Chart Email Chain: RE:   Not substantially similar   Email chain from August 18,
          Returned TEC3000         (MIL 1, 403), Irrelevant    2017 and April 28, 2018
                                   (401/402),                  regarding reported issues with
                                   Confusion/Prejudicial       the TEC 3000 controller from
                                   (403), Other Acts (404),    the field that customers
                                   Hearsay (801/802)           complained of controllers
                                                               resetting themselves and
                                                               potential causes. No root cause
                                                               analysis is identified from
                                                               Extron (no “response” from
                                                               Extron).
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 4 of 33




                                                                   Chart’s Statement on the
 Trial
                                      Objections Lodged in           inadmissibility of the
Exhibit        Description
                                         ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                             Exhibits

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.

                                                                Discussion of warranties, which
                                                                is an area that the Court
                                                                previously excluded with respect
                                                                to Tank 4.

199       Chart Email Chain - RE:   Not substantially similar   Emails in August 2017 between
          TEC 3000 Serial           (MIL 1, 403), Irrelevant    Chart personnel and Lakeland
          Numbers                   (401/402),                  Engineering regarding resold
                                    Confusion/Prejudicial       TEC 3000 controllers with
                                    (403), Other Acts (404),    potential issues in the field as
                                    Hearsay (801/802)           reported by customers. No root
                                                                cause is identified. Potential
                                                                causes include the assumption
                                                                that “external electromagnetic
                                                                noise” is an issue.

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.

                                                                Discussion of warranties, which
                                                                is an area that the Court
                                                                previously excluded with respect
                                                                to Tank 4.

200       Chart Email Chain - RE:   Not substantially similar   Email chain from 2016 about
          CASE 346085               (MIL 1, 403), Irrelevant    customers with requests to
                                    (401/402),                  replace controllers.
                                    Confusion/Prejudicial
                                    (403), Other Acts (404),    The cause of controller issues is
                                    Hearsay (801/802)           potentially “RF interference at
                                                                the customers location”; other
                                                                controllers returned for “various
                                                                reasons” and “many” were not
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 5 of 33




                                                                Chart’s Statement on the
 Trial
                                   Objections Lodged in           inadmissibility of the
Exhibit        Description
                                      ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                          Exhibits

                                                             returned for further evaluation.
                                                             Hearsay reports that some
                                                             customers are “wary” of the
                                                             TEC 3000.

                                                             These emails do not satisfy the
                                                             “substantial similarity” test, and
                                                             are otherwise confusing and
                                                             irrelevant.

201       Chart Email Chain -    Not substantially similar   Email chain from 2017 about a
          FW: Trouble with MVE   (MIL 1, 403), Irrelevant    complaint from a customer in the
          Freezers case 467279   (401/402),                  field on a TEC 3000 controller.
                                 Confusion/Prejudicial       Includes hearsay from the
                                 (403), Other Acts (404),    customer. No root cause
                                 Hearsay (801/802)           analysis is provided. “[O]utside
                                                             electrical interference” is a
                                                             potential cause.

                                                             These emails do not satisfy the
                                                             “substantial similarity” test, and
                                                             are otherwise confusing and
                                                             irrelevant.

202       Chart Global Case      Not substantially similar   Product service document with
          #599703                (MIL 1, 403), Irrelevant    hearsay summary of information
                                 (401/402),                  provided from a customer named
                                 Confusion/Prejudicial       “Praxair” in January 2018. This
                                 (403), Other Acts (404),    is double hearsay because
                                 Hearsay (801/802)           Praxair is a distributor and the
                                                             actual user in the field is not
                                                             identified.

                                                             No information about why
                                                             product allegedly failed. No root
                                                             cause information. Unclear what
                                                             product or model is at issue.

                                                             This document does not satisfy
                                                             the “substantial similarity” test,
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 6 of 33




                                                                   Chart’s Statement on the
 Trial
                                      Objections Lodged in           inadmissibility of the
Exhibit        Description
                                         ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                             Exhibits

                                                                and are otherwise confusing and
                                                                irrelevant.




203       Chart Global Case         Not substantially similar   Product service document with
          #467249                   (MIL 1, 403), Irrelevant    hearsay summary of information
                                    (401/402),                  provided from a customer named
                                    Confusion/Prejudicial       Pat Coyle of “Labrepco” in
                                    (403), Other Acts (404),    January 2017. This is double
                                    Hearsay (801/802)           hearsay because Labrepco is a
                                                                distributor and the actual user in
                                                                the field is not identified.

                                                                Issue about “LVL” reported. No
                                                                root cause information.
                                                                Different tank model identified
                                                                “MVE 816”.

                                                                This document does not satisfy
                                                                the “substantial similarity” test,
                                                                and are otherwise confusing and
                                                                irrelevant.

204       Chart Email Chain - RE:   Not substantially similar   Hearsay email chain from 2013
          Tech3000 at sheppard is   (MIL 1, 403), Irrelevant    with a customer Praxair
          not working again (Case   (401/402),                  regarding reported issues in the
          #55862)                   Confusion/Prejudicial       field. This is double hearsay
                                    (403), Other Acts (404),    because Praxair (Ray Lazdins) is
                                    Hearsay (801/802)           passing along what a customer
                                                                named Eddie Yip of Progenics
                                                                Cryobank told Praxair.

                                                                No root cause analysis. No
                                                                specific type of tank reported.
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 7 of 33




                                                                   Chart’s Statement on the
 Trial
                                      Objections Lodged in           inadmissibility of the
Exhibit        Description
                                         ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                             Exhibits

                                                                This document does not satisfy
                                                                the “substantial similarity” test,
                                                                and are otherwise confusing and
                                                                irrelevant.




205       Chart Email Chain - RE:   Not substantially similar   Hearsay email chain that
          po#29102, viacord po#     (MIL 1, 403), Irrelevant    originates from a “Dee Wright”
          5503890316 (Case#?)       (401/402),                  from “Expect the Best” from
                                    Confusion/Prejudicial       April 2018 and May 2018 about
                                    (403), Other Acts (404),    providing a “revac” of an
                                    Hearsay (801/802)           unidentified tank. This
                                                                discussion is all post-March
                                                                2018.

                                                                No specific type of tank
                                                                reported. No root cause analysis
                                                                for why a tank in the field may
                                                                need a “revac.”

                                                                This document does not satisfy
                                                                the “substantial similarity” test,
                                                                and are otherwise confusing and
                                                                irrelevant.

206       Chart Email Chain - RE:   Not substantially similar   Email chain from March 5, 2018
          Sloan Dr. Klebanoff       (MIL 1, 403), Irrelevant    (post incident) that originates
                                    (401/402),                  from a customer of Chart who
                                    Confusion/Prejudicial       states the end-user “[c]ustomer
                                    (403), Other Acts (404),    claims there was a significant
                                    Hearsay (801/802)           temperature spike at some point
                                                                over the last two weeks. There
                                                                is also discussion by Chart
                                                                employees that it “definitely
                                                                appears the supply tank was
                                                                empty, which cause the low level
                                                                and high temp issue.”
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 8 of 33




                                                                   Chart’s Statement on the
 Trial
                                      Objections Lodged in           inadmissibility of the
Exhibit        Description
                                         ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                             Exhibits

                                                                No tank model or other root
                                                                causes were identified.

                                                                This email chain contains double
                                                                hearsay and it does not satisfy
                                                                the “substantial similarity” test,
                                                                and is otherwise confusing and
                                                                irrelevant.

207       Chart Email Chain - RE:   Not substantially similar   Hearsay email chain from 2016
          Brooks not filling        (MIL 1, 403), Irrelevant    that originates from a “Chris
                                    (401/402),                  Murray” of “Brooks Life
                                    Confusion/Prejudicial       Science Systems” to a “Kevin
                                    (403), Other Acts (404),    Maggott” of “Medimmune” and
                                    Hearsay (801/802)           discusses issues from the field
                                                                with a tank/controller.

                                                                No root cause analysis is
                                                                identified. Potential causes are
                                                                discussed that are unrelated to
                                                                any issue in this case.

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.

208       Chart Email Chain - RE:   Not substantially similar   Hearsay email chain from 2016
          Ceva Biomune freezer      (MIL 1, 403), Irrelevant    that originates with a report from
          picture & information     (401/402),                  the field of an issue with a MVE
          (Case 336375)             Confusion/Prejudicial       1839AF-GB tank. The tank was
                                    (403), Other Acts (404),    reported to have been moved
                                    Hearsay (801/802)           with a “forklift” with LN2 inside
                                                                and that the cause of the
                                                                “vacuum failure” incident was
                                                                this “transfer.”

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 9 of 33




                                                                   Chart’s Statement on the
 Trial
                                      Objections Lodged in           inadmissibility of the
Exhibit        Description
                                         ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                             Exhibits

                                                                are otherwise confusing and
                                                                irrelevant.




209       Chart Email Chain - RE:   Not substantially similar   Email chain from 2015 about
          TEC 3000 Controllers      (MIL 1, 403), Irrelevant    losing sales in Europe because of
          (Urgent)                  (401/402),                  dislike by customers of the TEC
                                    Confusion/Prejudicial       3000.
                                    (403), Other Acts (404),
                                    Hearsay (801/802)           No root cause analysis of the
                                                                controller issues is identified.

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.
210       Chart Email Chain - RE:   Not substantially similar   Hearsay email chain in 2015
          HEco series 1800-190      (MIL 1, 403), Irrelevant    initiated by an end-user named
          MVE tank - Problem        (401/402),                  “Kailas Tambekar” of
          (Condensation and ice     Confusion/Prejudicial       Renerative Medical Services to a
          formation) (Case          (403), Other Acts (404),    “Ravi” of “indusinst.net” in
          243565)                   Hearsay (801/802)           India, reporting an issue with an
                                                                HEco1800-190 series tank that
                                                                involves a purported the vacuum
                                                                seal loss. This is double hearsay
                                                                because of the multiple layers of
                                                                communication removed from
                                                                Chart.

                                                                Long fill times are identified as
                                                                “likely to be a supply tank or
                                                                transfer hose issue,” which is not
                                                                the Plaintiffs’ theory of the case
                                                                here.
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 10 of 33




                                                                   Chart’s Statement on the
 Trial
                                      Objections Lodged in           inadmissibility of the
Exhibit        Description
                                         ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                             Exhibits

211       Chart Email Chain - RE:   Not substantially similar   Email chain in January 2018
          TEC3000 Issue             (MIL 1, 403), Irrelevant    about hearsay reports of
                                    (401/402),                  “TEC3000” issues and
                                    Confusion/Prejudicial       complaints from the field.
                                    (403), Other Acts (404),
                                    Hearsay (801/802)           No root cause is identified.
                                                                Discussion that the issues “seem
                                                                to usually be a failed
                                                                microprocessor” which is not a
                                                                theory advanced by Plaintiffs via
                                                                any expert opinion.

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.

212       Chart Email Chain - RE:   Not substantially similar   Email chain from June 2018
          TEC3000's from Praxair    (MIL 1, 403), Irrelevant    (post-incident) about the
                                    (401/402),                  ongoing evaluation of the
                                    Confusion/Prejudicial       controller. The original email
                                    (403), Other Acts (404),    concerns an unidentified
                                    Hearsay (801/802)           “customer” that “has been
                                                                emailing” about the issue.

                                                                No root cause analysis is
                                                                identified: “We can’t say for
                                                                sure why these are having issues
                                                                at this site as there can be
                                                                multitude of reasons this
                                                                happens.”

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.

                                                                To the extent that there is
                                                                remedial action at issue, it is
                                                                post-incident, see FRE 407.
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 11 of 33




                                                                   Chart’s Statement on the
 Trial
                                      Objections Lodged in           inadmissibility of the
Exhibit        Description
                                         ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                             Exhibits




213       Chart Email Chain - RE:   Not substantially similar   Hearsay email chain starting in
          LN2 Tank Reset Issue?     (MIL 1, 403), Irrelevant    2015 from a user in the field
          (Case 321513)             (401/402),                  named Evan Hagen of Cook
                                    Confusion/Prejudicial       Regentec to Praxair. These
                                    (403), Other Acts (404),    emails are double hearsay.
                                    Hearsay (801/802)
                                                                No root cause is identified.
                                                                Discussions of “power surges at
                                                                the facility” are discussed. Other
                                                                possible causes were identified
                                                                as “noisy power”, “[r]adio
                                                                interference” and “incorrectly
                                                                wired remote alarm systems”.

                                                                Discussion of warranty issues
                                                                about the controller, which the
                                                                Court has previously excluded
                                                                with respect to the warranty on
                                                                the tank.

215       Chart Email Chain - RE:   Not substantially similar   Email from 2016 regarding
          TEC3000 Level "0" SN      (MIL 1, 403), Irrelevant    communications with customers
          "0" (Critical Issue is    (401/402),                  related to service bulletin and
          Increasing Globally)      Confusion/Prejudicial       controller power supply
                                    (403), Other Acts (404),    replacement for issues based on
                                    Hearsay (801/802)           Extron’s hearsay comments.

                                                                This email does not satisfy the
                                                                “substantial similarity” test, and
                                                                is otherwise confusing and
                                                                irrelevant.
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 12 of 33




                                                                   Chart’s Statement on the
 Trial
                                      Objections Lodged in           inadmissibility of the
Exhibit        Description
                                         ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                             Exhibits

216       Chart Email Chain - RE:   Not substantially similar   Email chain from 2015 of
          TEC3000 Level "0" SN      (MIL 1, 403), Irrelevant    communications between Extron
          "0" (Critical Issue is    (401/402),                  and Chart regarding TEC3000
          Increasing Globally)      Confusion/Prejudicial       controller issues and controllers
                                    (403), Other Acts (404),    resetting.
                                    Hearsay (801/802)
                                                                While Extron identified some
                                                                potential issues and causes of
                                                                certain controller malfunctions,
                                                                such as “faulty pressure
                                                                transducer and one had loose or
                                                                missing hardware” (neither
                                                                theory advanced by any expert
                                                                for Plaintiffs), it also stated that
                                                                the list of controllers had a “mix
                                                                of issues” and “would guess not
                                                                all related (especially ones with
                                                                physical damage).” Also, no
                                                                tank models are identified.

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.
217       Chart Email Chain - RE:   Not substantially similar   Email chain from 2015 of
          TEC3000 Level "0" SN      (MIL 1, 403), Irrelevant    communications between Extron
          "0" (Critical Issue is    (401/402),                  and Chart regarding unidentified
          Increasing Globally)      Confusion/Prejudicial       customer’s controller issues and
                                    (403), Other Acts (404),    controllers resetting.
                                    Hearsay (801/802)
                                                                Extron stated “If we had a
                                                                solution we would certainly
                                                                share it.”

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 13 of 33




                                                                   Chart’s Statement on the
 Trial
                                      Objections Lodged in           inadmissibility of the
Exhibit        Description
                                         ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                             Exhibits

218       Chart Email Chain -       Not substantially similar   Email chain from 2017 of
          FW: Trouble with MVE      (MIL 1, 403), Irrelevant    hearsay communications
          Freezers case 467279      (401/402),                  between customers and Chart
                                    Confusion/Prejudicial       regarding end user customer’s
                                    (403), Other Acts (404),    controller issues and controllers
                                    Hearsay (801/802)           resetting at Cornell IVF Facility.
                                                                No tank model or root cause is
                                                                identified.

                                                                Beyond containing hearsay,
                                                                these emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.
219       Chart Email Chain - RE:   Not substantially similar   Email chain from 2017 of
          Trouble with MVE          (MIL 1, 403), Irrelevant    hearsay communications
          Freezers case 467249      (401/402),                  between Extron and Chart
                                    Confusion/Prejudicial       regarding unidentified
                                    (403), Other Acts (404),    customer’s controller issues and
                                    Hearsay (801/802)           controllers resetting, and other
                                                                purported controller failures.
                                                                No tank model or root cause
                                                                identified.

                                                                Beyond containing hearsay,
                                                                these emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.

220       Chart Email Chain - RE:   Not substantially similar   Email chain from 2017 of
          Issues with 819           (MIL 1, 403), Irrelevant    hearsay communications
          Controller at Kite        (401/402),                  between customer Airgas and
          Pharma in Santa Monica    Confusion/Prejudicial       Chart regarding end user “Kite
          (CASE 500604)             (403), Other Acts (404),    Pharma’s” controller issues and
                                    Hearsay (801/802)           controllers resetting and other
                                                                controller failures. No tank
                                                                models or root cause identified.
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 14 of 33




                                                                   Chart’s Statement on the
 Trial
                                      Objections Lodged in           inadmissibility of the
Exhibit        Description
                                         ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                             Exhibits

                                                                Beyond containing double
                                                                hearsay, these emails do not
                                                                satisfy the “substantial
                                                                similarity” test, and are
                                                                otherwise confusing and
                                                                irrelevant.
223       Chart Email Chain: RE:    Not substantially similar   Email chain from 2017 of
          New Related Items         (MIL 1, 403), Irrelevant    communications regarding
          Code Available            (401/402),                  hearsay communications of
                                    Confusion/Prejudicial       unidentified customer with
                                    (403), Other Acts (404),    purported controller issues and
                                    Hearsay (801/802)           controllers resetting. No tank
                                                                models or root causes identified.

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.
224       Chart Email Chain - RE:   Not substantially similar   Email chain from 2016 of
          MVE TEC 3000              (MIL 1, 403), Irrelevant    hearsay communications
          Controller Testing        (401/402),                  between Extron and Chart
                                    Confusion/Prejudicial       regarding unidentified
                                    (403), Other Acts (404),    customer’s controller issues in
                                    Hearsay (801/802)           the field and controllers resetting
                                                                and controllers returned for
                                                                testing. No tank model or root
                                                                cause identified.

                                                                Extron requests information
                                                                regarding part numbers and
                                                                notes “there are several different
                                                                variations of the TEC 3000, and
                                                                I want to make sure I note the
                                                                correct on the case.”

                                                                Beyond containing hearsay,
                                                                these emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 15 of 33




                                                                   Chart’s Statement on the
 Trial
                                      Objections Lodged in           inadmissibility of the
Exhibit        Description
                                         ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                             Exhibits

225       Chart Email Chain -       Not substantially similar   Email chain from 2017 of
          FW: RF ranges             (MIL 1, 403), Irrelevant    hearsay communications
                                    (401/402),                  between customer Tech Air and
                                    Confusion/Prejudicial       Chart regarding controller issues
                                    (403), Other Acts (404),    in the field, and stating “RF
                                    Hearsay (801/802)           signals” can affect the operation
                                                                of the TEC 3000 (a theory not
                                                                advanced by any expert for
                                                                Plaintiffs). No tank model or
                                                                root cause was identified.

                                                                Beyond containing hearsay,
                                                                these emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.

226       Chart Email Chain -       Not substantially similar   Email chain from 2016 of
          FW: TEC 3000 SN           (MIL 1, 403), Irrelevant    communications regarding
          301535                    (401/402),                  hearsay customer controller
                                    Confusion/Prejudicial       issues and controllers resetting.
                                    (403), Other Acts (404),    An “1842” (not MVE 808)
                                    Hearsay (801/802)           freezer model was identified as
                                                                the product at issue, and no root
                                                                causes identified.

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.

227       Chart Email Chain - RE:   Not substantially similar   Email chain from 2016 of
          TEC 3000                  (MIL 1, 403), Irrelevant    communications regarding
                                    (401/402),                  hearsay customer controller
                                    Confusion/Prejudicial       issues, complaints, and returns.
                                    (403), Other Acts (404),    No tank models or root causes
                                    Hearsay (801/802)           identified.

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 16 of 33




                                                               Chart’s Statement on the
 Trial
                                  Objections Lodged in           inadmissibility of the
Exhibit        Description
                                     ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                         Exhibits

                                                            are otherwise confusing and
                                                            irrelevant.

228       Chart Email Chain -   Not substantially similar   Email chain from 2016 of
          TEC 3000 Testing      (MIL 1, 403), Irrelevant    communications regarding
                                (401/402),                  hearsay customer controller
                                Confusion/Prejudicial       issues and controllers resetting.
                                (403), Other Acts (404),    No tank models or root causes
                                Hearsay (801/802)           identified.

                                                            These emails do not satisfy the
                                                            “substantial similarity” test, and
                                                            are otherwise confusing and
                                                            irrelevant.

229       Chart Email Chain -   Not substantially similar   Email from 2016 regarding
          TEC 3000 SN=0 Issue   (MIL 1, 403), Irrelevant    various hearsay customer
                                (401/402),                  controller issues and controllers
                                Confusion/Prejudicial       resetting. Testing on HECO
                                (403), Other Acts (404),    model tanks identified.
                                Hearsay (801/802)
                                                            Chart identifies certain test
                                                            results showing “unshielded and
                                                            ungrounded temp probes are
                                                            allowing voltage spikes to affect
                                                            the controller.” There is further
                                                            discussion about Chart customer
                                                            Praxair’s end-user customer’s
                                                            controllers failing and that “[w]e
                                                            don’t know exactly what’s
                                                            causing the issue in their case as
                                                            Extron nor Chart can recreate the
                                                            problem on any returned
                                                            controllers.”

                                                            These emails do not satisfy the
                                                            “substantial similarity” test, and
                                                            are otherwise confusing and
                                                            irrelevant.
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 17 of 33




                                                                   Chart’s Statement on the
 Trial
                                      Objections Lodged in           inadmissibility of the
Exhibit        Description
                                         ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                             Exhibits

231       Chart Email Chain -       Not substantially similar   Email from 2015 regarding
          TEC 3000 SN               (MIL 1, 403), Irrelevant    process for when Chart receives
          Disappearing              (401/402),                  returned controller with serial
                                    Confusion/Prejudicial       number missing. No tank
                                    (403), Other Acts (404),    models or root causes identified.
                                    Hearsay (801/802)
                                                                This email does not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.
232       Chart Email Chain - RE:   Not substantially similar   Email chain from 2015 of
          CryoBio Repairs           (MIL 1, 403), Irrelevant    communications with customer
                                    (401/402),                  CAIRE, Inc. regarding controller
                                    Confusion/Prejudicial       testing and repairs, and
                                    (403), Other Acts (404),    controller repairs of CryoBio.
                                    Hearsay (801/802)           No tank models or root causes
                                                                identified.

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.

233       Chart Email Chain - RE:   Not substantially similar   Email from 2016 regarding
          SN going to Zero          (MIL 1, 403), Irrelevant    process for when Chart receives
                                    (401/402),                  returned controller with serial
                                    Confusion/Prejudicial       number missing. No tank
                                    (403), Other Acts (404),    models or root causes identified.
                                    Hearsay (801/802)
                                                                This email does not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.

234       Chart Email Chain - RE:   Not substantially similar   Email chain from 2015 of
          1536P, S/N -              (MIL 1, 403), Irrelevant    containing double hearsay
          CVCU06J102                (401/402),                  related to troubleshooting
                                    Confusion/Prejudicial       communications about end-user
                                    (403), Other Acts (404),    customer controller issue on
                                    Hearsay (801/802)
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 18 of 33




                                                                   Chart’s Statement on the
 Trial
                                      Objections Lodged in           inadmissibility of the
Exhibit        Description
                                         ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                             Exhibits

                                                                Model 1530 tank in Australia.
                                                                No root causes identified.

                                                                Chart employee states “I suppose
                                                                the vacuum being bad could
                                                                cause this but the customer
                                                                would see other symptoms if this
                                                                was the case, such as excessive
                                                                front (when not filling), frequent
                                                                fills, and frost and condensation
                                                                on the loser exterior fo the
                                                                freezer (not near the lid).”

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.

237       Chart Email Chain - RE:   Not substantially similar   Email chain from November
          CryoSystem 6000 FA        (MIL 1, 403), Irrelevant    2018 (post incident) of
          Troubleshooting           (401/402),                  communications regarding
                                    Confusion/Prejudicial       hearsay customer issues with
                                    (403), Other Acts (404),    CryoSystem 6000 (mode
                                    Hearsay (801/802)           CS6KFA) and troubleshooting
                                                                efforts. No root causes
                                                                identified.

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.
238       Chart Email Chain - RE:   Not substantially similar   Email chain from November
          CryoSystem 6000 FA        (MIL 1, 403), Irrelevant    2018 of troubleshooting
          Troubleshooting           (401/402),                  communications regarding
                                    Confusion/Prejudicial       hearsay customer issues with
                                    (403), Other Acts (404),    CryoSystem 6000 (mode
                                    Hearsay (801/802)           CS6KFA). No root causes
                                                                identified.
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 19 of 33




                                                                   Chart’s Statement on the
 Trial
                                      Objections Lodged in           inadmissibility of the
Exhibit        Description
                                         ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                             Exhibits

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.



239       Chart Email Chain - RE:   Not substantially similar   Email chain from 2016
          Issue with TEC3000        (MIL 1, 403), Irrelevant    originating from third party
          controller and the        (401/402),                  regarding troubleshooting and
          solution we developed     Confusion/Prejudicial       testing TEC 3000 controllers.
                                    (403), Other Acts (404),    The third party hearsay
                                    Hearsay (801/802)           statements identified “Radio
                                                                Frequency interference and Fast
                                                                Transient” as repeatedly causing
                                                                the controller to malfunction.
                                                                This theory is not identified by
                                                                any expert for Plaintiffs.

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.
241       Chart Memo - Cook         Not substantially similar   Memorandum regarding findings
          Regentech Visit           (MIL 1, 403), Irrelevant    after 2016 Cook Regentech visit
                                    (401/402),                  to view TEC 3000 controller
                                    Confusion/Prejudicial       malfunction. The memorandum
                                    (403), Other Acts (404),    identified firmware issues and
                                    Hearsay (801/802)           electromagnetic interference as
                                                                issues with resolutions. The
                                                                memo also stated the
                                                                “unintended reset issue is still
                                                                unclear as it could be caused by
                                                                any interference or fluctuations
                                                                entering through any of the
                                                                controller cables.”

                                                                This memo does not satisfy the
                                                                “substantial similarity” test, and
                                                                is otherwise confusing and
                                                                irrelevant.
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 20 of 33




                                                                   Chart’s Statement on the
 Trial
                                      Objections Lodged in           inadmissibility of the
Exhibit         Description
                                         ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                             Exhibits




242       Chart Email Chain - RE:   Not substantially similar   Email chain from 2016 of
          TEC3000 Malfunction       (MIL 1, 403), Irrelevant    communications originating
          (Case 378467)             (401/402),                  from customer Gershon Peleg at
                                    Confusion/Prejudicial       “Maxima.” The complaints
                                    (403), Other Acts (404),    about the controller display
                                    Hearsay (801/802)           malfunction are hearsay. No tank
                                                                model or root cause were
                                                                identified.

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.

245       BioMed Top Supplier       Not substantially similar   Spreadsheet identifying and
          Defects for 2017          (MIL 1, 403), Irrelevant    listing issues with various
                                    (401/402),                  products or components from
                                    Confusion/Prejudicial       various suppliers in 2017.
                                    (403), Other Acts (404),
                                    Hearsay (801/802)           This spreadsheet does not satisfy
                                                                the “substantial similarity” test,
                                                                and is otherwise confusing and
                                                                irrelevant.

248       Chart Email Chain -       Not substantially similar   Email chain from 2015 regarding
          FW: RE:MVE 3; serial      (MIL 1, 403), Irrelevant    communications about issues
          No CAB2111170013          (401/402),                  with TEC 3000 on MVE 1426
          Liquid Nitrogen vessel;   Confusion/Prejudicial       series tank. The statements
          2015/004/024/401/002      (403), Other Acts (404),    regarding the issues appear to be
                                    Hearsay (801/802)           double hearsay, originating from
                                                                an unidentified customer in the
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 21 of 33




                                                                    Chart’s Statement on the
 Trial
                                       Objections Lodged in           inadmissibility of the
Exhibit         Description
                                          ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                              Exhibits

                                                                 field. No root cause was
                                                                 identified.

                                                                 These emails do not satisfy the
                                                                 “substantial similarity” test, and
                                                                 are otherwise confusing and
                                                                 irrelevant.

249       CRYO-PMS-001               Not substantially similar   September 2018 meeting
          CryoBio PMS Meeting        (MIL 1, 403), Irrelevant    minutes regarding TEC 3000
          Minutes 09.24.2019 Rev     (401/402),                  issues from September 2017 to
          A                          Confusion/Prejudicial       February 2018.
                                     (403), Other Acts (404),
                                     Hearsay (801/802)           No root causes identified.

                                                                 These meeting minutes do not
                                                                 satisfy the “substantial
                                                                 similarity” test, and are
                                                                 otherwise confusing and
                                                                 irrelevant.

                                                                 FRE 407 is also an issue given
                                                                 that these discussions occurred
                                                                 post-incident.

251       Chart Email Chain - Re:    Not substantially similar   Email chain from February 2018
          Requesting an RMA to       (MIL 1, 403), Irrelevant    of communications from
          return 3 TEC3000           (401/402),                  customer Praxair regarding
          Controllers for Analysis   Confusion/Prejudicial       hearsay statements from Praxair
          to determine fail reason   (403), Other Acts (404),    end-user customer that three
                                     Hearsay (801/802)           controllers were failing.

                                                                 Tank model at issue is unclear
                                                                 and no root causes identified.

                                                                 Discussion of warranty issues
                                                                 about the controller, which the
                                                                 Court has previously excluded
                                                                 with respect to the warranty on
                                                                 the tank.
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 22 of 33




                                                                   Chart’s Statement on the
 Trial
                                      Objections Lodged in           inadmissibility of the
Exhibit        Description
                                         ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                             Exhibits


                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.



252       Chart Email Chain - RE:   Not substantially similar   Email chain from January 2018
          TEC 3000 Issues           (MIL 1, 403), Irrelevant    of communications from
                                    (401/402),                  customer “Rain” regarding
                                    Confusion/Prejudicial       controller issue on HECO 819P
                                    (403), Other Acts (404),    series tank in China. The
                                    Hearsay (801/802)           communication regarding the
                                                                issues may be double hearsay as
                                                                the end-user is unclear. No root
                                                                causes of any issues were
                                                                identified.

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.

253       Chart Email Chain - RE:   Not substantially similar   Extended and unredacted email
          RE:MVE 3; serial No       (MIL 1, 403), Irrelevant    chain regarding same incident as
          CAB2111170013 Liquid      (401/402),                  Trial Exhibit 248
          Nitrogen vessel;          Confusion/Prejudicial
          2015/004/024/401/002      (403), Other Acts (404),    Originated from Gerhard
                                    Hearsay (801/802)           Fromel, “European Regulatory
                                                                Expert.”

                                                                The emails also contain
                                                                numerous hearsay statements.

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 23 of 33




                                                                   Chart’s Statement on the
 Trial
                                      Objections Lodged in           inadmissibility of the
Exhibit        Description
                                         ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                             Exhibits

254       Monthly report Cryo       Not substantially similar   March 2018 sales memorandum
          03_2018                   (MIL 1, 403), Irrelevant    addressing Europe, Middle East,
                                    (401/402),                  and Asia sales. Discusses
                                    Confusion/Prejudicial       “concern” of TEC 3000 issue
                                    (403), Other Acts (404),    and lack of reliability.
                                    Hearsay (801/802)
                                                                This memorandum does not
                                                                satisfy the “substantial
                                                                similarity” test, and is otherwise
                                                                confusing and irrelevant.

255       Chart Email Chain - RE:   Not substantially similar   Email chain from March to July
          FREEZER                   (MIL 1, 403), Irrelevant    2018 (post incident) between
          REPLACEMENT               (401/402),                  customer “Powerten” and Chart
          APPROVAL -                Confusion/Prejudicial       regarding customer issues of
          HECO819P                  (403), Other Acts (404),    potential vacuum failure on
                                    Hearsay (801/802)           HECO 819p freezer shipped in
                                                                April 2018, and controller
                                                                calibration issues.

                                                                Chart employees guess the tank
                                                                has a vacuum failure, and
                                                                discuss replacement of tank
                                                                under warranty. No root causes
                                                                were identified.

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.

256       Chart Email Chain - RE:   Not substantially similar   Email chain from July 2018
          CryoSystem 6000AF         (MIL 1, 403), Irrelevant    (post incident) regarding reports
          issue                     (401/402),                  from a customer from China
                                    Confusion/Prejudicial       reporting controller issues with
                                    (403), Other Acts (404),    CryoSystem 6000AF. No root
                                    Hearsay (801/802)           cause identified.

                                                                These emails are hearsay
                                                                (potentially double hearsay) and
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 24 of 33




                                                                   Chart’s Statement on the
 Trial
                                      Objections Lodged in           inadmissibility of the
Exhibit        Description
                                         ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                             Exhibits

                                                                they do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.
257       Chart Email Chain - Re:   Not substantially similar   Email chain from March 2018 to
          INSCEPTION -              (MIL 1, 403), Irrelevant    June 2018 of hearsay
          CRITICAL ISSUE - 4        (401/402),                  communications between
          NEW tanks with level      Confusion/Prejudicial       customer Praxair and Chart
          control issues - please   (403), Other Acts (404),    regarding troubleshooting end-
          advise asap - TANK 31     Hearsay (801/802)           user’s tank issues and potential
          - a good tank just for                                controller issues.
          comparison
                                                                The email contains double
                                                                hearsay as Praxair identified
                                                                issues as described to it by end-
                                                                user “Mike.” No root cause was
                                                                identified.

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.

258       Chart Email Chain - RE:   Not substantially similar   Email chain from March 2017 to
          Trouble with MVE          (MIL 1, 403), Irrelevant    June 2018 of hearsay
          Freezers case 467249      (401/402),                  communications between
                                    Confusion/Prejudicial       customer LABRepCo, LLC and
                                    (403), Other Acts (404),    Chart regarding troubleshooting
                                    Hearsay (801/802)           end-user customer’s purported
                                                                tank issues and potential
                                                                controller issues. No root was
                                                                cause identified.

                                                                The emails contain multiple
                                                                levels of hearsay from distributor
                                                                LABRepCo regarding issues
                                                                with its customer’s tanks.

                                                                Further, these emails do not
                                                                satisfy the “substantial
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 25 of 33




                                                                   Chart’s Statement on the
 Trial
                                      Objections Lodged in           inadmissibility of the
Exhibit        Description
                                         ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                             Exhibits

                                                                similarity” test, and are
                                                                otherwise confusing and
                                                                irrelevant.




259       Chart Email Chain - RE:   Not substantially similar   Email chain from May to
          Checking the status of    (MIL 1, 403), Irrelevant    September 2018 between
          Case # 617427             (401/402),                  unidentified distributor and
                                    Confusion/Prejudicial       Chart regarding distributor’s
                                    (403), Other Acts (404),    end-user customer’s hearsay
                                    Hearsay (801/802)           complaint about controller
                                                                failing in the field, and customer
                                                                discontent. No root cause was
                                                                identified.

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.

260       Chart Email Chain - Re:   Not substantially similar   Email chain from November
          TWH Issue                 (MIL 1, 403), Irrelevant    2018 with hearsay
                                    (401/402),                  communications between
                                    Confusion/Prejudicial       customer Core Cryo Lab and
                                    (403), Other Acts (404),    Chart regarding 2014 1536PD
                                    Hearsay (801/802)           tank vacuum failure. No root
                                                                cause was identified.

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 26 of 33




                                                                   Chart’s Statement on the
 Trial
                                      Objections Lodged in           inadmissibility of the
Exhibit        Description
                                         ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                             Exhibits

263       Chart Email Chain - RE:   Not substantially similar   Email chain from February to
          Info for Ft. Sam          (MIL 1, 403), Irrelevant    March 2018 with hearsay
          Houston BAMC LN2          (401/402),                  communications between
          freezers S/N's:           Confusion/Prejudicial       unidentified customer and Chart
          CAB21115320721 &          (403), Other Acts (404),    regarding HECO series tank
          CAB2115320720             Hearsay (801/802)           vacuum failure. No root cause
          (CASE 617050)                                         was identified.

                                                                Includes discussions of warranty
                                                                issues about the tank, which the
                                                                Court has previously excluded.

                                                                Further, these emails do not
                                                                satisfy the “substantial
                                                                similarity” test, and are
                                                                otherwise confusing and
                                                                irrelevant.

264       Chart Email Chain - RE:   Not substantially similar   Email chain from March 14,
          Vacuum's problem          (MIL 1, 403), Irrelevant    2018 with hearsay
                                    (401/402),                  communications regarding
                                    Confusion/Prejudicial       customer in Thailand’s
                                    (403), Other Acts (404),    purported issue with elevated
                                    Hearsay (801/802)           evaporation rate and potential
                                                                vacuum failure. No root cause
                                                                analysis identified.

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.

265       Chart Email Chain - RE:   Not substantially similar   Email chain from October 2018
          TEC 3000                  (MIL 1, 403), Irrelevant    discussing all complaint
          RMAs/Complaints           (401/402),                  information for TEC 3000 from
                                    Confusion/Prejudicial       2016, 2017, and 2018. No
                                    (403), Other Acts (404),    discussion or analysis or root
                                    Hearsay (801/802)           causes or issues.
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 27 of 33




                                                                   Chart’s Statement on the
 Trial
                                      Objections Lodged in           inadmissibility of the
Exhibit        Description
                                         ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                             Exhibits

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.

                                                                FRE 407 is also an issue given
                                                                that these discussions occurred
                                                                post-incident.

266       Chart Email Chain - RE:   Not substantially similar   Email chain from 2017 with
          TEC3000 controller        (MIL 1, 403), Irrelevant    hearsay communications
          (Case 461412)             (401/402),                  between customer “Thermo
                                    Confusion/Prejudicial       Fisher Scientific” and Chart
                                    (403), Other Acts (404),    regarding controller resetting
                                    Hearsay (801/802)           issues on CS6000FA system and
                                                                1500 series freezer.
                                                                Troubleshooting discussed, and
                                                                no root cause identified.

                                                                Discussion of warranty issues
                                                                about the controller, which the
                                                                Court has previously excluded
                                                                with respect to the warranty on
                                                                the tank.

                                                                Further, these emails do not
                                                                satisfy the “substantial
                                                                similarity” test, and are
                                                                otherwise confusing and
                                                                irrelevant.

267       Chart Email Chain -       Not substantially similar   Email from April 2018 from
          FW: Tank losing           (MIL 1, 403), Irrelevant    customer regarding hearsay
          vacuum                    (401/402),                  complaint of HECO series tank
                                    Confusion/Prejudicial       vacuum failure. No root cause
                                    (403), Other Acts (404),    analysis discussed.
                                    Hearsay (801/802)
                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 28 of 33




                                                               Chart’s Statement on the
 Trial
                                  Objections Lodged in           inadmissibility of the
Exhibit        Description
                                     ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                         Exhibits

                                                            are otherwise confusing and
                                                            irrelevant.




268       Case Entry - Manage   Not substantially similar   Product service document with
          Case, Case #114760    (MIL 1, 403), Irrelevant    hearsay summary of information
                                (401/402),                  provided from a customer named
                                Confusion/Prejudicial       “Billy Collins” from Cryo
                                (403), Other Acts (404),    Associates in 2014. This is
                                Hearsay (801/802)           double hearsay because Cryo
                                                            Associates is a distributor and
                                                            the actual user in the field is not
                                                            identified. No information about
                                                            why product allegedly failed. No
                                                            root cause information. Unclear
                                                            what product or model is at
                                                            issue.

                                                            This document does not satisfy
                                                            the “substantial similarity” test,
                                                            and are otherwise confusing and
                                                            irrelevant.

274       Chart Email Chain -   Not substantially similar   Excluded Trial Exhibit as set
          FW: Warranty -        (MIL 1, 403), Irrelevant    forth in Court’s April 30, 2021
          CAB2119200026         (401/402),                  Order [ECF No. 777].
                                Confusion/Prejudicial
                                (403), Other Acts (404),    Email chain from 2020 with
                                Hearsay (801/802)           hearsay communications
                                                            between customer and Chart
                                                            regarding model 205 tank
                                                            vacuum failure and implosion in
                                                            field at end-user facility.
                                                            Possible causes discussed by
                                                            customer but no root cause
                                                            identified.
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 29 of 33




                                                                 Chart’s Statement on the
 Trial
                                    Objections Lodged in           inadmissibility of the
Exhibit         Description
                                       ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                           Exhibits


                                                              Discussion of tank warranty
                                                              issue, which the Court has
                                                              previously excluded.

                                                              These emails do not satisfy the
                                                              “substantial similarity” test, and
                                                              are otherwise confusing and
                                                              irrelevant.
275       Chart Email Chain -     Not substantially similar   Email chain from 2019 and 2020
          FW: Chart Tank          (MIL 1, 403), Irrelevant    with hearsay communications
          Evaluation: nexAir -    (401/402),                  between customer and Chart
          1426F-CDC Freezer -     Confusion/Prejudicial       regarding model 1426F tank
          Case 829912 - RMA       (403), Other Acts (404),    vacuum failure and implosion in
          283851                  Hearsay (801/802)           field at end user facility. Possible
                                                              causes discussed by customer
                                                              but no root cause identified.

                                                              Discussion of tank warranty
                                                              issue, which the Court has
                                                              previously excluded.

                                                              These emails do not satisfy the
                                                              “substantial similarity” test, and
                                                              are otherwise confusing and
                                                              irrelevant.

276       Chart Case file, Case   Not substantially similar   Email chain discussing same
          #856244                 (MIL 1, 403), Irrelevant    “other occurrence” as that
                                  (401/402),                  excluded in Trial Exhibit 274 as
                                  Confusion/Prejudicial       set forth in Court’s April 30,
                                  (403), Other Acts (404),    2021 Order [ECF No. 777].
                                  Hearsay (801/802)
                                                              Email chain from 2020 with
                                                              hearsay communications
                                                              between customer and Chart
                                                              regarding model 205 tank
                                                              vacuum failure and implosion in
                                                              field at end user facility. Possible
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 30 of 33




                                                                Chart’s Statement on the
 Trial
                                   Objections Lodged in           inadmissibility of the
Exhibit        Description
                                      ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                          Exhibits

                                                             causes discussed by customer
                                                             but no root cause identified.

                                                             Discussion of tank warranty
                                                             issue, which the Court has
                                                             previously excluded.

                                                             These emails do not satisfy the
                                                             “substantial similarity” test, and
                                                             are otherwise confusing and
                                                             irrelevant.

279       Extron-Chart Meeting   Not substantially similar   Meeting minutes from March 30,
          Notes                  (MIL 1, 403), Irrelevant    2018 regarding controller issues.
                                 (401/402),                  Includes spreadsheet with
                                 Confusion/Prejudicial       documented issues and
                                 (403), Other Acts (404),    improvement.
                                 Hearsay (801/802)
                                                             These meeting minutes do not
                                                             satisfy the “substantial
                                                             similarity” test, and are
                                                             otherwise confusing and
                                                             irrelevant.

                                                             FRE 407 is also an issue given
                                                             that these discussions occurred
                                                             post-incident.

280       Extron Email Chain -   Not substantially similar   Email chain from 2015 with
          FW: case 228255        (MIL 1, 403), Irrelevant    communications from Extron
          TEC3000 Progressive    (401/402),                  regarding controller issues and
          Failures               Confusion/Prejudicial       controllers sent in by customer
                                 (403), Other Acts (404),    for testing or repair. No root
                                 Hearsay (801/802)           cause was identified.

                                                             These emails do not satisfy the
                                                             “substantial similarity” test, and
                                                             are otherwise confusing and
                                                             irrelevant.
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 31 of 33




                                                                   Chart’s Statement on the
 Trial
                                      Objections Lodged in           inadmissibility of the
Exhibit        Description
                                         ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                             Exhibits

282       Extron Email Chain -      Not substantially similar   Email chain from 2017 with
          FW: Trouble with MVE      (MIL 1, 403), Irrelevant    hearsay communications
          Freezers case 467249      (401/402),                  between customer LABRepCo
                                    Confusion/Prejudicial       and Chart regarding
                                    (403), Other Acts (404),    troubleshooting controller issues
                                    Hearsay (801/802)           from unidentified end user
                                                                customer tanks. No root cause
                                                                was identified.

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.

283       Extron Email Chain -      Not substantially similar   Email chain from 2015 with
          RE: TEC 3000              (MIL 1, 403), Irrelevant    communications between Chart
          Controllers               (401/402),                  and Extron regarding controllers
                                    Confusion/Prejudicial       with issues reported from
                                    (403), Other Acts (404),    unidentified customers. These
                                    Hearsay (801/802)           reported statements are hearsay.
                                                                No tank model or root cause was
                                                                identified.

                                                                These emails do not satisfy the
                                                                “substantial similarity” test, and
                                                                are otherwise confusing and
                                                                irrelevant.
284       Chart Email Chain - RE:   Not substantially similar   Same email chain as Trial
          TEC 3000 Controllers      (MIL 1, 403), Irrelevant    Exhibit 283, with extra email
          (Urgent)                  (401/402),                  from Chart to Extron stating
                                    Confusion/Prejudicial       “[w]e just lost a large quantity of
                                    (403), Other Acts (404),    freezer sales in Europe because
                                    Hearsay (801/802)           of TEC3000 issue; Chart
                                                                hierarchy needs an answer
                                                                urgently why this is occurring.”

                                                                Still, no root cause analysis or
                                                                tank models identified.
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 32 of 33




                                                                Chart’s Statement on the
 Trial
                                   Objections Lodged in           inadmissibility of the
Exhibit        Description
                                      ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                          Exhibits

                                                             These emails do not satisfy the
                                                             “substantial similarity” test, and
                                                             are otherwise confusing and
                                                             irrelevant.

285       Extron Email Chain -   Not substantially similar   Email chain from 2017 between
          RE: CHART              (MIL 1, 403), Irrelevant    Extron personnel regarding
                                 (401/402),                  TEC3000 controller issue and
                                 Confusion/Prejudicial       questions from Chart. Contains
                                 (403), Other Acts (404),    hearsay statement from Extron
                                 Hearsay (801/802)           employee, Chad Hildebrandt,
                                                             that “This is caused by lack of
                                                             the diode suppressor on valve
                                                             coil.”


                                                             Beyond being hearsay, these
                                                             emails do not satisfy the
                                                             “substantial similarity” test, and
                                                             are otherwise confusing and
                                                             irrelevant.

287       Extron Email Chain -   Not substantially similar   Email chain from 2015 with
          FW: TEC3000 Level      (MIL 1, 403), Irrelevant    hearsay communications
          "0" SN "0" (Critical   (401/402),                  between Chart and Extron
          Issue is Increasing    Confusion/Prejudicial       regarding controllers with issues
          Globally)              (403), Other Acts (404),    received from unidentified
                                 Hearsay (801/802)           customers. No tank model or
                                                             root cause identified.

                                                             These emails do not satisfy the
                                                             “substantial similarity” test, and
                                                             are otherwise confusing and
                                                             irrelevant.
      Case 3:18-cv-01586-JSC Document 783-1 Filed 05/06/21 Page 33 of 33




                                                                Chart’s Statement on the
 Trial
                                   Objections Lodged in           inadmissibility of the
Exhibit         Description
                                      ECF No. 760            Plaintiffs’ “Other Occurrence”
  No.
                                                                          Exhibits

288       Extron email Chain -   Not substantially similar   Addresses same correspondence
          RE: MVE TEC 3000       (MIL 1, 403), Irrelevant    and controller issue other
          Controller Testing     (401/402),                  occurrences identified in Trial
                                 Confusion/Prejudicial       Exhibit 224.
                                 (403), Other Acts (404),
                                 Hearsay (801/802)           Email chain from 2016 of
                                                             hearsay communications
                                                             between Extron and Chart
                                                             regarding customer’s controller
                                                             issues in the field and controllers
                                                             resetting and controllers returned
                                                             for testing. No tank model or
                                                             root cause identified.

                                                             Extron requests information
                                                             regarding part numbers and
                                                             notes “there are several different
                                                             variations of the TEC 3000, and
                                                             I want to make sure I note the
                                                             correct on the case.”

                                                             Beyond containing hearsay,
                                                             these emails do not satisfy the
                                                             “substantial similarity” test, and
                                                             are otherwise confusing and
                                                             irrelevant.
